ICJ_053_Namibia_UNSC_NA_1971-01-26_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES POUR LES ÉTATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE No 1 DU 26 JANVIER 1971

1971

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER No. 1 OF 26 JANUARY 1971
Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de I’ Afrique

du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276

(1970) du Conseil de sécurité, ordonnance n° I du 26 janvier 1971, CII.
Recueil 1971, p. 3.

Official citation:

Legal Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council Reso-
lution 276 (1970), Order No. 1 of 26 January 1971, I.C.J. Reports 1971,

p. 3.

 

No de vente: 348

 

 

 
COUR INTERNATIONALE DE JUSTICE

1971 ANNÉE 1971
26 janvier
Rôle général
n° 53 26 janvier 1971

CONSÉQUENCES JURIDIQUES POUR LES ÉTATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE
(n° 1 du 26 janvier 1971)

Présents: M. AMMOUN, Vice-Président faisant fonction de Président; sir
Gerald FITZMAURICE, MM. FORSTER, GROS, BENGZON, PETRÉN,
LACHS, ONYEAMA, DILLARD, IGNACIO-PINTO, DE CASTRO,
JIMENEZ DE ARECHAGA, juges; M. AQUARONE, Greffier.

La Cour,

Ainsi composée,

Après délibéré en chambre du conseil,
Vu l'article 48 du Statut de la Cour,

Rend l'ordonnance suivante:

Vu l’exposé écrit présenté par le Gouvernement de la République
sud-africaine le 19 novembre 1970, où des objections sont faites à la
participation de certains membres de la Cour à la présente procédure,

4
4 NAMIBIE (SUD-OUEST AFRICAIN) (ORDONNANCE 26 I 71)

La Cour

Décide à l’unanimité,

En ce qui concerne sir Muhammad Zafrulla Khan, Président, de ne
pas faire droit à l’objection soulevée.

Fait en français et en anglais, le texte français faisant foi, au palais
de la Paix, à La Haye, le vingt-six janvier mil neuf cent soixante et onze
en quatorze exemplaires, dont l’un restera déposé aux archives de la
Cour, un autre sera transmis au Secrétaire général de l'Organisation des
Nations Unies et Jes autres seront transmis aux gouvernements des Etats
suivants: Afrique du Sud, Etats-Unis d'Amérique, Finlande, France,
Hongrie, Inde, Nigéria, Pakistan, Pays-Bas, Pologne, Tchécoslovaquie,
Yougoslavie.

Le Vice-Président,
(Signé) F. AMMOUN.

Le Greffier,
(Signé) S. AQUARONE.
